DIES, Chief Justice
(dissenting).
I respectfully dissent. I would affirm the judgment of the trial court.
The majority opinion holds that Delhi-Taylor Oil Corporation v. Henry, supra, is dispositive of the case we review. I do not so regard it. Certainly Delhi-Taylor does hold that “an owner or occupier of land may relieve himself of liability for harm to his invitees from dangerous conditions on the premises which are not open and obvious by taking proper precautions *604to protect them from the dangers or by-warning them thereof.” (416 S.W.2d at 392) However, there are important differences in the fact situation of Delhi-Taylor, in my judgment, and this case.
“Both Vickers and Smith had many years’ experience in working on and around pipelines carrying petroleum products. Vickers had devoted a good bit of his time during fifteen years in the business to work which ‘necessitated the uncovering of buried lines,’ and was ‘thoroughly familiar with the work.’ According to him, it is ‘a fairly common practice’ to uncover pipelines with a dragline, and ‘lots of times’ he had used a dragline to uncover ‘loaded lines’ or ‘gas lines under pressure.’ Smith had been district superintendent for Vickers for five years and had seventeen years’ experience working aroflnd loaded pipelines. He had worked for a number of employers and had been a pipeline superintendent where he ‘had a double dose of loaded lines.’ According to Smith, the precautions to be taken when working around pipelines are standard, i. e., '* * * any existing line, you assume to be loaded * *
“The very work which Vickers undertook for Delhi-Taylor was the uncovering of the dock loading lines and the placing of the lines in casings. Both Vickers and Smith were shown a plat of the lines before the work began. They knew the horizontal position but not the depth of the several lines. Smith knew of the general location of the lines from work done at tthe Delhi-Taylor plant on a prior occasion. He testified that everybody who worked around there knew the area as ‘pipeline alley.’
“Robert R. Wright who represented Delhi-Taylor in negotiating the contract with Vickers, testified that he made clear to Vickers and Smith that some of the lines would be in use carrying inflammable hydrocarbons while the work was being done; and that both were told that they should treat all the lines ‘as though they were loaded’ and ‘as if they were under pressure.’ His testimony was not denied by either Vickers or Smith. Indeed, Smith confirmed the warning; he testified that Mr. Perkinson, Delhi-Taylor’s foreman, ‘certainly did’ make it ‘pretty clear that those lines were loaded’; that ‘Everybody knew it.’ As a matter of fact, Smith testified that he warned the dragline operator that ‘the lines were loaded,’ which, ‘in pipeline work,’ means ‘that the line is dangerous’ and can be carrying any kind of ‘inflammable material,’ including ‘gasoline or natural gas.’” (Id. at 393)
I have quoted at length from Delhi-Taylor because, in my view, a much stronger case of warning to the injured invitee exists than the case we review.
In our case, Koppers, the owner-occupier, did nothing whatsoever to apprise Hag-gerty or his supervisor of the hidden danger. So to impose Delhi-Taylor, we must impute a fortuitous discovery by Hag-gerty’s supervisor to Haggerty, who admittedly had no actual notice of the hazard. Surely before imposing such a harsh doctrine we must satisfy ourselves that this discovery by Haggerty’s supervisor was under such conditions and in time to make this imputed knowledge to Haggerty reasonable and wise. In my view, the jury’s findings that this discovery by Haggerty’s supervisor was not a reasonable length of time from Haggerty’s injury to warn him was supported by the evidence and so believing, I have concluded that the jury’s verdict should be upheld.